Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE

Claims 1, 23 and 26-35 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  As to claim 1, the prior art of record does not disclose the second flap shifting about the second attachment point in response to contact made by the first distal end with the second distal end, wherein the contact made by the first distal end is made in response to the pressure applied by a structure inserted in the recess in combination with the other claim limitations. 
As to claim 26, the prior art of record does not disclose a sealant bead arranged on the outer surface of the first flap in the context of the other claim limitations. 
As to claim 28, the prior art of record does not disclose the seal member being arranged between the second surface and the portion of the structure such that the seal member provides a seal between the second surface and the portion of the structure wherein the apparatus also comprises an injected substance. 
As to claim 32, the prior art of record does not disclose the seal member being arranged between the second surface and the portion of the structure such that the seal 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748